 PULITZER PUBLISHING CO.639The Pulitzer Publishing Company(Owner and Opera-tor of Stations KSD and KSD-TV), Employer-Peti-tioner andThe St.LouisLocalof the AmericanFederation of Television and RadioArtists,AFL-CIO I and The St. Louis Newspaper Guild, LocalNo. 47of the NewspaperGuild, AFL-CIO? Case14-RM-425May 16, 1973DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Neil E. McDarby ofthe National Labor Relations Board. Following theclose of the hearing the Regional Director for Region14 transferred this case to the Board for decision.Thereafter, the Employer and the Unions filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Unions are labor organizations claiming torepresent certain employees of the Employer.3.The Employer-Petitioner seeks an election in aunit of all staff newsmen employed by KSD andKSD-TV (including sports and weather casters), ifsuch employment is for principal purpose of deliver-ing news on the air, on television and/or radio, ex-cluding all other employees. The Guild contends thatan existing collective-bargaining contract with theEmployer is a bar to the present proceeding. Alterna-tively, the Guild argues that the issue of representa-tion has been resolved by binding arbitration awardsand that the doctrine of theCollyercase3 should beapplied to the presentcase.4AFTRA denies that the1Herein referredto as AFTRA.2Herein referred to asthe Guild.3Collyer Insulated Wire, A Gulf and Western Systems Co.,192 NLRB 837.After thecloseof the hearing, the Guild moved to reopen the record toadduce evidence which it stateswould controverttestimonyof employerwitnesses that staff newsmen were beingpaidat the minimum rates pre-scribed inthe AFTRAcollective-bargainingcontract with the Employer, andto include a determinationby an Impartial Umpire under the AFL-CIOGuild's contract is a bar; it joins with the Employerin urgingan election in the proposed bargaining unitwhichitassertsis appropriate.The Guild is party to a collective-bargaining con-tractwith the Employer, effective from January 1,1972, through December 31, 1974, covering employ-ees in the "editorial, advertising, commercial and re-lated departments of Post-Dispatch, KSD, KSD-TV.... " The job classifications covered include "re-porters, news writers, copy editors . . . radio and tele-vision news writers... ... AFTRA has traditionallyrepresented on-the-air performers or "talent" whichincludes announcers at the radio and television sta-tions. In 1970, AFTRA and the Employersigned aseparate collective-bargaining contract effective toJune 15, 1972, for "staffnewsmen" defined as persons"regularly employed by the Company on a staff basis... where in any such case the Company has theright to assign such persons generally in the field ofnews. . . if such employment is for the principalpurpose of delivering news on the air on televisionand/or insertstherefor."Historically, the Guild has represented the writersof newscasts and AFTRA has represented the newsannouncers who simply read the script prepared bythe newswriters. In 1964, the Employer requested theGuild to permit an announcer, Chris Condon, a mem-ber of AFTRA, to write his own scripts, because Con-don had a personalized way of delivering news on theair which would be most effective, if he prepared hisown material for broadcasting. The Guild agreed,provided that in the performance of his writing dutieshe came under the Guild contract and he joined theGuild. Pursuant to this agreement, Condon joined theGuild, but also retained his AFTRA membership. Hethus became a dual function employee representedunder two different contracts by two differentunions.Subsequently, a number of other individuals werehired as combined newscasters and writers; they simi-larly joined both the Guild and AFTRA.For a number of years, the arrangementseems tohave worked satisfactorily because, according to theEmployer and AFTRA, the terms of the AFTRA con-tract really governed the terms and conditions of em-ployment of the dual function employees, the Guildcontract being as a passive instrument limited tounion security.More recently, the situation haschanged with the employees and the two Unions ad-vancing claims under the different contracts whichInternal Disputes Plan, that the acts ofAFTRAcomplainedof bythe Guildwere in violation of art.XX, sec 2 of the AFL-CIO constitution. Both theEmployerand AFTRAoppose the motion to reopen.The motion is grantedto the extent it proposes to includein the recordthe Impartial Umpire'sdetermination which is attachedto the Guild'smotion. It is otherwise deniedas the proposed evidence is not material and, moreover,there is no showingas towhy the Guildcould not have discovered and introduced such evidenceat thehearing bythe exerciseof properdilengence.203 NLRB No. 105 640DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Employer contends make it impossible to operate.In a 1971 arbitration proceeding initiated by theGuild against the Employer, the arbitrator upheld theGuild's contentionthat a dual purpose employee whowrote scripts for her own broadcasts was to that ex-tent subject to the Guild contract and its union-securi-ty clause.In November 1972, the Guild filed a complaint withPresidentMeany of the AFL-CIO, alleging that AF-TRA was in violation of article XX of the AFL-CIOconstitution "for its raiding and disruption of the ex-isting collective-bargaining relationship" between theGuild and the Employer. In a determination issued onJanuary 18, 1973, the Impartial Umpire, who heardthe complaint,upheld theGuild's contention.There-after, on February 7, 1973, AFTRA wrote a letter tothe Employer withdrawing its demand for exclusiverepresentation of "staff newsmen." However, 2 dayslater AFTRA wrote the Employer's attorney express-ing "shock" at the interpretation given to the letter ofFebruary 7 by the Employer and concluding, "AF-TRA continues to assert exclusive jurisdiction overStaff Newsmen, but it does not assert exclusive juris-diction over employees engaged as newswriters." IAFTRA reiterated that positionin itsbrief to theBoard.Ordinarily, the Guild's collective-bargaining con-tract which will not expire until 1974 would be consid-ered a bar to the present proceeding in the interest ofstability of labor relations .6 However, in certain situa-tions the Board has recognized that adherence to thecontract-bar rule would not contribute to stability butrather the reverse.Thus, inCentral Greyhound Lines,Inc.,56 NLRB 1378, the Board refused to find anexisting collective-bargaining contract a bar to anelection.... where two bargaining agencies are repre-senting segments of a bargaining unit,each act-ing under color of authority of a collectivebargaining agreement.The conflicting claimsand practices of the two unions negate the illu-sion ofstabilityin labor relationscreated by theircontracts 7The Employer's collective-bargaining contractswith AFTRA and the Guild contain different provi-sionsin the matter of salary, hours of work, overtimepay, employee hospitalization benefits, vacations, andholiday. Apparently, for a time these provisions creat-SThereis a classification "news writer"employed at the radio andtelevi-sion stations who gathers,writes,edits,and prepares newscopy for presenta-tion on the air, but who does not appear on the air,on radio or television.Employees in this classification are representedby the Guild, AFTRA doesnot claim to represent them.Apparently,these are the "news writers" re-ferred to in the aboveletter to AFTRA6 Deluxe Metal Furniture Company,121NLRB 995.rSeealsoBull Insular Line, Inc,63 NLRB 154.ed no difficulty because the Guild acquiesced in theapplication of the AFTRA contract provisions to thestaff newsmen. However, recently the Guild has be-come more militant and has insisted that the substan-tive provisions of its contract be applied to that partof the staff newsmen's duties which brought themunder the guild contract. Since the terms of the Guildand AFTRA contracts are different and there is noformula for resolving the differences as applied todual function employees, the result has been confu-sion and the filing of numerous grievances and arbi-tration demands. Also, staff newsmen have filedunfair labor practice charges against both Unions be-cause of the requirement that they pay dues to bothUnions. Thus, it appears that the allocation of thesame employees between two unions and two unitshas not worked. The stability which is the reason forthe contract-bar rule has not been attained. For theBoard therefore to refuse to entertain the present peti-tion by a wooden application of the contract-bar rulewould simply perpetuate the present state of unsatis-factory labor relations, since there appears no pros-pect that the parties themselves can resolve theirdifficulties.Under these circumstances, the Boardfinds that the Guild's collective-bargaining contract isnot a bar to the present proceeding.The Guild advances a number of other argumentswhy the petition should be dismissed. Thus, it assertsthat as a result of AFTRA's February 7, 1973, letterto the Employer withdrawing its demand for exclusiverepresentation of staff newsmen, following the deter-mination of the Impartial Umpire under the AFL-CIO Internal Disputes Plan, a question of representa-tion no longer exists. However, as stated above, 2 daysafter sending this letter AFTRA nullified its effect byreiterating its claim to exclusive representation of thestaff newsmen.' AFTRA's participation in the presentproceeding and its support of the Employer's positionare also inconsistent with the disclaimer.We cantherefore give no effect to the February 7 letter.The Guild also contends that the issue of represen-tation has been resolved in the 1971 arbitration pro-ceeding involving employee Spencer and by the 1973determination of the Impartial Umpire under theAFL-CIO disputes machinery and that the Boardshould defer to these determinations under theCollyerdoctrine.We find no merit in either contention. Thearbitrator in the 1971 proceeding did not undertake todecide the present question of representation, butonly the meaning of the Guild contract. He statedexpressly:I have found this case extremely troublesome, in6The Guild'smotion to dismiss the petition on the basis of the February7 disclaimer is hereby denied in viewof AFTRA's subsequent repudiationof the disclaimer. PULITZER PUBLISHING CO.641part because the several contracts with the Guildand AFTRA speak in terms of exclusive or solebargaining rights of the respective union as toemployees within the bargaining unit defined inthe respective agreement. Yet the effect of a deci-sion upholding the Guild's claim will be to placeMary Spencer in two bargaining units, with thepotentiality of difficulties of administration andimplementation of the respective agreements asto her, and of representation of her for purposesof handling grievances as well as in future con-tract neogtiations. This kind of duality seems tobe inconsistent with the national labor policy.Iam not here functioning in lieu of theNational Labor Relations Board under a man-date to establish mutually exclusive bargainingunits as between the Guild and AFTRA. AF-TRA is not a party to this proceeding and is notin any sense bound by the results insofar as its"jurisdiction" claims are concerned. My authori-ty is solely to interpret and apply the "jurisdic-tional"(i.e.bargainingunitdefinitional)provisions of the Agreement between the Com-pany and the Guild.As to the determination of the Impartial Umpire un-der the AFL-CIO internal disputes machinery, it issufficient to note that the Employer was not a partyto that proceeding, and the question the umpire wasrequired to answer was not the same question posedin this case. Accordingly, we find that theCollyerdoctrine was not applicable.We find that a question affecting commerce existsconcerning the representation of the dual functionnewswriter newmen employees of the Company at itsKSD and KSD-TV stations within the meaning ofSection 9(c) and Section 2(6) and (7) of the Act.4.As previously stated, the Employer-Petitionerseeks an election in a separate unit of staff newsmen,including sportscasters and weathercasters, who areemployed for the principal purpose of presentingnews on the air, on television and radio. AFTRAagrees that the proposed unit is appropriate. TheGuild contends that the unit is inappropriate becausethe principal function of many of the employees whoappear on the air, on television or radio, is the sameas that of newswriters.There is a recognized distinction for bargainingpurposes in the radio and television industry betweennewsmen who do not appear on the air or on televi-sion, and announcers or broadcasters who are gener-allyconsidered "talent."9 The distinction breaksdown in the case of dual function employees. It is notpracticable, as the evidence in this case makes clear,to divide the integrated job of staff newsmen into itsseparate parts and to assign the different parts todifferent bargaining units. "Such fragmentation of asingle, integrated job can only lead to confusion andcertainlywillnot promote stability in labor rela-tions." 10 The only satisfactory solution is to establishsuch dual function employees in separate appropriateunits." Indeed, the industry has recognized this factby bargaining for staff newsmen as a separate bar-gaining unit on the national level and at the majorbroadcasting centers of New York, Chicago, Los An-geles, San Francisco, and Washington-Baltimore. Ac-cordingly, we find that a unit limited to staff newsmenis appropriate for bargaining purposes.For the reason stated above, we find that the fol-lowing unit is appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act:All staff newsmen employed by KSD andKSD-TV (including sports and weather casters),if such employment is for the principal purposeof delivering news on the air, on television and/or radio, but excluding all other employees andsupervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]9National Broadcasting Company, Inc,160 NLRB 1440;HamptonRoadsBroadcasting Corporation,100 NLRB 238.10 American Broadcasting Company,153 NLRB 259, 266.11Ibid.